Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/21 was filed same with the mailing date of the present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-11 are allowed.  Claims 1 and 8 are independent claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose a power down detection circuit, comprising in combination with other cited limitations an internal voltage generating circuit, generating a first internal voltage and a second internal voltage lower than the first internal voltage based on a supply voltage; a first detection circuit, outputting a power down reset signal when detecting that the first internal voltage is lower than the reference voltage; a second detection circuit, outputting a switching signal when detecting that the second internal voltage is lower than the reference voltage; a boost circuit, generating a voltage that is boosted based on the supply voltage; and a switching component, supplying the supply voltage or the voltage of the boost circuit to the reference voltage generating circuit based on the switching signal as recited in claims 1 and 8.
Claims 2-7 and 9-11 are therefore allowed because of their dependency on claims 1 and 8; respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arakawa (US 2021/0351771) discloses a power down detection circuit and a semiconductor storage apparatus, which can adjust a power down detection level while suppressing temperature dependence, are provided. The power down detection circuit includes a BGR circuit, a trimming circuit, a resistance division circuit, and a comparator. The BGR circuit generates a reference voltage based on a supply voltage. The trimming circuit adjusts the reference voltage based on a trimming signal to generate a reference voltage for power down detection. The resistance division circuit generates an internal voltage lower than the supply voltage. The comparator detects that the internal voltage is lower than the reference voltage for power down detection and outputs a reset signal.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T NGUYEN whose telephone number is (571)272-1880. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T NGUYEN/Primary Examiner, Art Unit 2824